Case 1:21-cv-04286-EK-RLM Document 2 Filed 07/30/21 Page 1 of 1 PagelD #: 15

LEVIN-EPSTEIN & ASSOCIATES, P.C.

6&0 East 424 Street * Suite 4700 * New York, New York 10145
1: 212.792-00d6 * EF: Joshva@levinepstein.com

 

 

CONSENT TO SUE

By my signature below, I hereby authorize the filing and prosecution of claims in my name and on
my behalf to contest the failure of NYU Langone Hospital-Brooklyn and its owners and affiliates to
pay me, mter alia, overtime wages as required under state and/or federal law and also authorize the
filing of this consent in the lawsuit challenging such conduct, and consent to being named as a
representative plaintiffin this action to make decisions on behalf of all other plaintiffs concerning all
aspects of this lawsuit. I have been provided with a copy of a retainer agreement with the law firm
of Levin-Epstein & Associates, P.C., and I agree to be bound by its terms.

NADIA DORSON

TSOn

G/ %./ ou

Date
